I think the doctrine of invited error is carried too far by the opinion. The doctrine of invited error, as I understand the authorities, only applies to the phase of the case presented by the special charge requested or given. The question here is, does the charge on self-defense given at request of appellant preclude assigning error for failure of court to charge on aggravated assault? I am of opinion the court errs in holding the charge given invited the court not to give a charge on aggravated assault.
                          ON REHEARING.                        February 8, 1911.